421 So. 2d 790 (1982)
Malcolm Frederick FELL, Appellant,
v.
Louella F. FELL, Appellee.
No. AL-42.
District Court of Appeal of Florida, First District.
November 16, 1982.
R. John Westberry, of Cohen & Westberry, P.A., Pensacola, for appellant.
Richard E. Scherling, of Levin, Warfield, Middlebrooks, Mabie & Magie, P.A., Pensacola, for appellee.
PER CURIAM.
We agree with appellant that the trial court erred in awarding his ex-wife his one-half interest in the marital home on the basis of special equity. Smith v. Smith, 418 So. 2d 1053 (Fla. 1st DCA 1982); Duncan v. Duncan, 379 So. 2d 949 (Fla. 1980). Based on our review of the record, however, we find that the award was justified as lump sum alimony "to ensure an equitable distribution of property acquired during the marriage... ." Canakaris v. Canakaris, 382 So. 2d 1197, 1201 (Fla. 1980). There was justification for distribution of this property to the wife and the husband's economic status is not substantially endangered by it, given the concurrent award to him of sole ownership of other real property owned jointly by the parties. Canakaris. Since the provision can be upheld on alternative grounds, we see no purpose in returning the case to the trial court for a "change in nomenclature." Roffe v. Roffe, 404 So. 2d 1095, 1097 (Fla. 3d DCA 1981).
AFFIRMED.
ROBERT P. SMITH, Jr., C.J., and SHIVERS and THOMPSON, JJ., concur.